Exhibit 10.58

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made as of November 29,
2011, by and among eDiets.com, Inc., a Delaware corporation (the “Company”), the
holders of shares of the Company’s common stock listed on Exhibit A attached
hereto and incorporated herein by reference (each an “Holder” and collectively
the “Holders”).

R E C I T A L S

A. The Company has agreed to sell and issue to the Holders shares (the “Holder
Shares”) of common stock, par value $0.001 per share (the “Common Stock”), of
the Company in a private placement (the “Offering”), in the respective amounts
and for the respective cash consideration set forth on Exhibit A next to each
such Holder’s name, in each case, under the terms and subject to the conditions
of those certain Securities Subscription and Purchase Agreements of even date
herewith (each, a “Purchase Agreement” and collectively, the “Purchase
Agreements”), between the Company and each Holder.

B. The execution and delivery of this Agreement by the Company and the Holders
are a condition to the completion of the transactions described above.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Registration Procedures and Expenses. The Company shall:

a. subject to receipt of reasonably necessary information from each Holder,
prepare and file with the Securities and Exchange Commission (the “SEC”), as
soon as practicable, but in any event within 30 days after the closing of the
sale of the Holder Shares (the “Closing Date”), a registration statement (the
“Registration Statement”) on Form S-3 (except if the Company is not then
eligible to register on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) to enable the resale by the
Holders from time to time of (i) the Holder Shares and (ii) the shares of Common
Stock issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the Holder Shares
(collectively, the “Registrable Securities”);

b. use its best efforts, subject to receipt of necessary information from each
Holder, to cause the Registration Statement to become effective as soon as
practicable, but in no event later than 90 days after the Closing Date (the
“Required Effective Date”); provided, however, if the SEC requires the Company
to amend or supplement its preliminary Registration Statement, the Required
Effective Date shall be no later than 180 days after the Closing Date;

c. use its best efforts to prepare and file with the SEC such amendments and
supplements to the Registration Statement and the prospectus (the “Prospectus”)
included as part of the Registration Statement as may be necessary to keep the
Registration Statement current and effective for a period (the “Effectiveness
Period”) ending on the earlier of (i) the date on which all Holders may sell all
Registrable Securities held by the Holders pursuant to Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), or any

 

1



--------------------------------------------------------------------------------

successor rule (“Rule 144”) or (ii) such time as all Registrable Securities held
by the Holders have been sold pursuant to a registration statement or Rule 144,
and to notify each Holder promptly upon such Registration Statement and each
post-effective amendment thereto, being declared effective by the SEC; provided,
however, if (x) after such Registration Statement has become effective, such
registration or the related offer, sale or distribution of Registrable
Securities thereunder is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency, court or other
person for any reason not attributable to the Holders and such interference is
not thereafter eliminated or (y) the conditions specified in the underwriting
agreement, if any, entered into in connection with such registration are not
satisfied or waived, other than by reason of a failure by the Holders, then the
Company shall use its best efforts to cause such condition or conditions to be
remedied and register the Registrable Securities in accordance herewith as soon
as possible.

d. furnish to any Holder such number of copies of the Registration Statement and
the Prospectus (including supplemental prospectuses) as such Holder may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Registrable Securities by such Holder;

e. file documents required of the Company for normal blue sky clearance in
states specified in writing by each Holder; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;

f. bear all expenses (other than underwriting discounts and commissions, if any)
in connection with the procedures in paragraph (a) through (e) of this Section 1
and the registration of the Registrable Securities pursuant to the Registration
Statement, whether or not such registration becomes effective;

g. advise each Holder, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and the Company shall promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

h. with a view to making available to each Holder the benefits of Rule 144 and
any other rule or regulation of the SEC that may at any time permit each Holder
to sell Registrable Securities to the public without registration, the Company
covenants and agrees to use its commercially reasonable efforts to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) such date as all Registrable Securities may
be resold pursuant to Rule 144 or any other rule of similar effect of (B) such
date as all Registrable Securities shall have been resold; (ii) file with the
SEC in a timely manner all reports and other documents required of the Company
under the Securities Act and under the Securities Exchange Act of 1934, as
amended (“Exchange Act”); and (iii) furnish to each Holder, (A) a written
statement by the Company that it has complied with the reporting requirements of
the Securities Act and the Exchange Act, (B) a copy of the

 

2



--------------------------------------------------------------------------------

Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Holder of any rule or regulation of the SEC that permits the selling
of any such Registrable Securities without registration.

The Company understands that each Holder disclaims being an underwriter, but
acknowledges that a determination by the SEC that such Holder is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

2. Transfer of Registrable Securities After Registration; Suspension.

a. Each Holder agrees that it shall not effect any disposition of the
Registrable Securities that would constitute a sale within the meaning of the
Securities Act, other than in transactions exempt from the registration
requirements of the Securities Act or as contemplated in the Registration
Statement and as described below, and that each Holder shall promptly notify the
Company of any material changes in the information set forth in the Registration
Statement regarding such Holder or such Holder’s plan of distribution.

b. Except in the event that paragraph (c) below applies, the Company shall:
(i) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to the Registration Statement or a supplement
to the related Prospectus or a supplement or amendment to any document
incorporated therein by reference or file any other required document so that
such Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and so that, as thereafter
delivered to purchasers of the Registrable Securities being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide each Holder copies of any documents filed pursuant
to Section 2(b)(i); and (iii) upon request, inform each Holder who so requests
that the Company has complied with its obligations in Section 2(b)(i) (or that,
if the Company has filed a post-effective amendment to the Registration
Statement which has not yet been declared effective, the Company will notify
such Holder to that effect, will use its best efforts to secure the
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify such Holder pursuant to Section 2(b)(i) hereof when the
amendment has become effective).

c. Subject to paragraph (d) below, in the event: (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose; or (iv) of any event or circumstance which necessitates the making
of any changes

 

3



--------------------------------------------------------------------------------

in the Registration Statement or Prospectus, or any document incorporated or
deemed to be incorporated therein by reference, so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; then the Company shall promptly deliver a certificate in
writing to each Holder (the “Suspension Notice”) to the effect of the foregoing
and, upon receipt of such Suspension Notice, such Holder will refrain from
selling any Registrable Securities pursuant to the Registration Statement (a
“Suspension”) until such Holder is advised in writing by the Company that the
current Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
reasonable best efforts to cause the use of the Prospectus so suspended to be
resumed as soon as reasonably practicable after delivery of a Suspension Notice
to such Holder. In addition to and without limiting any other remedies
(including, without limitation, at law or at equity) available to such Holder,
such Holder shall be entitled to specific performance in the event that the
Company fails to comply with the provisions of this Section 2(c). Each Holder
covenants that from the date hereof it will maintain in confidence the receipt
and content of any Suspension Notice provided in accordance with this
paragraph (c).

d. Notwithstanding the foregoing paragraphs of this Section 2, the Company shall
use its commercially reasonable efforts to ensure that (i) any Suspension shall
not exceed thirty (30) days individually and Suspensions shall not exceed ninety
(90) days in the aggregate, during any twelve month period and (iii) each
Suspension shall be separated by a period of at least thirty (30) days from a
prior Suspension (each Suspension that satisfies the foregoing criteria being
referred to herein as a “Qualifying Suspension”).

e. If a Suspension is not then in effect, each Holder may sell Registrable
Securities under the Registration Statement, provided that it complies with any
applicable prospectus delivery requirements. Upon receipt of a request therefor,
the Company will provide an adequate number of current Prospectuses to such
Holder and to any other parties requiring such Prospectuses.

f. In the event of a sale of Registrable Securities by a Holder, unless such
requirement is waived by the Company in writing, the Holder must also deliver to
the Company’s transfer agent, with a copy to the Company, a Certificate of
Subsequent Sale substantially in the form attached hereto as Exhibit B
(“Certificate of Subsequent Sale”), so that the Registrable Securities may be
properly transferred.

g. The Company agrees that it shall, immediately prior to the Registration
Statement being declared effective, deliver to its transfer agent an opinion
letter of counsel, opining that at any time the Registration Statement is
effective, the transfer agent shall issue, in connection with the sale of the
Registrable Securities, certificates representing such Registrable Securities
without restrictive legend, provided the Registrable Securities are to be sold

 

4



--------------------------------------------------------------------------------

pursuant to the Prospectus contained in the Registration Statement and the
transfer agent receives a Certificate of Subsequent Sale. Upon receipt of such
opinion, the Company shall cause the transfer agent to confirm, for the benefit
of the Holder, that no further opinion of counsel is required at the time of
transfer in order to issue such Registrable Securities without restrictive
legend.

The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Registrable Securities from any Holder,
if (a) the sale of such Registrable Securities is registered under the
Registration Statement (including registration pursuant to Rule 415 under the
Securities Act) and such Holder has delivered a Certificate of Subsequent Sale
to the Transfer Agent; (b) such Holder has provided the Company with an opinion
of counsel, in form, substance and scope customary for opinions of counsel in
comparable transactions, to the effect that a public sale or transfer of such
Registrable Securities may be made without registration under the Securities
Act; or (c) such Registrable Securities are sold in compliance with Rule 144. In
addition, the Company shall, at the request of any Holder, remove the
restrictive legend from any Registrable Securities held by such Holder following
the expiration of the holding period required by Rule 144.

3. Indemnification. For the purpose of this Section 3:

a. the term “Selling Shareholder” shall mean a Holder and each person, if any,
who controls such Holder within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act;

b. the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in Section 1; and

c. the term “untrue statement” shall mean any untrue statement or alleged untrue
statement, or any omission or alleged omission to state in the Registration
Statement a material fact required to be stated therein or necessary to make the
statements therein, not misleading.

d.

(1) The Company agrees to indemnify and hold harmless each Selling Shareholder
from and against any losses, claims, damages or liabilities to which such
Selling Shareholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in any Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in the
Agreement or the failure of the Company to perform its obligations hereunder or
(iii) any failure by the Company to fulfill any undertaking included in the
Registration Statement, and the Company will reimburse such Selling Shareholder
for any reasonable legal expense or other actual accountable out of pocket
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim; provided, however, that the Company shall
not be liable in any such case to the extent that such loss, claim, damage or
liability arises out of, or is based upon, an untrue

 

5



--------------------------------------------------------------------------------

statement made in the Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Selling Shareholder specifically for use in preparation of the Registration
Statement, or the failure of such Selling Shareholder to comply with the
covenants and agreements in Section 2 hereof or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
such Selling Shareholder prior to the pertinent sale or sales by such Selling
Shareholder.

(2) Each Holder agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, (i) any failure
to comply with the covenants and agreements contained in Section 2 hereof, or
(ii) any untrue statement of a material fact contained in the Registration
Statement if, and only if, such untrue statement was made in reliance upon and
in conformity with written information furnished by or on behalf of such Holder
specifically for use in preparation of the Registration Statement, and such
Holder will reimburse the Company (or such officer, director or controlling
person), as the case may be, for any reasonable legal expense or other actual
accountable out-of-pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim. The
obligation to indemnify shall be limited to the net amount of the proceeds
received by such Holder from the sale of the Registrable Securities pursuant to
the Registration Statement.

(3) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 3 (except to the extent that such omission
materially and adversely affects the indemnifying party’s ability to defend such
action) or from any liability otherwise than under this Section 3. Subject to
the provisions hereinafter stated, in case any such action shall be brought
against an indemnified person, the indemnifying person shall be entitled to
participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the

 

6



--------------------------------------------------------------------------------

indemnified person, for the same counsel to represent both the indemnified
person and such indemnifying person or any affiliate or associate thereof, the
indemnified person shall be entitled to retain its own counsel at the expense of
such indemnifying person; provided further, however, that no indemnifying person
shall be responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided, however, that such consent shall not be
unreasonably withheld. No indemnifying person shall, without the prior written
consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.

(4) If the indemnification provided for in this Section 3 is unavailable to or
insufficient to hold harmless an indemnified party under paragraphs 3(d)(1) or
3(d)(2) above in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the Company, on the one hand, and the respective Holder, on
the other hand, in connection with the statements or omissions or other matters
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, in the
case of an untrue statement, whether the untrue statement relates to information
supplied by the Company, on the one hand, or the respective Holder, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement. The Company and each
Holder agree that it would not be just and equitable if contribution pursuant to
this subsection (d) were determined by pro rata allocation (even if such Holder
was treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to above
in this Section 3(d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this Section 3(d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 3(d), such Holder shall not be
required to contribute any amount in excess of the amount by which the gross
amount received by such Holder from the sale of the Registrable Securities to
which such loss relates exceeds the amount of any damages which such Holder has
otherwise been required to pay by reason of such untrue statement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. Each Holder’s obligations in
this subsection to contribute are several in proportion to their sales of
Registrable Securities to which such loss relates and not joint.

 

7



--------------------------------------------------------------------------------

The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.

4. Termination of Conditions and Obligations. The conditions precedent imposed
by this Agreement upon the transferability of the Registrable Securities shall
cease and terminate as to any particular number of the Registrable Securities
when such Registrable Securities shall have been effectively registered under
the Securities Act and sold or otherwise disposed of in accordance with the
intended method of disposition set forth in the Registration Statement covering
such Registrable Securities or at such time as an opinion of counsel reasonably
satisfactory to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act.

5. Information Available. So long as the Registration Statement is effective
covering the resale of Registrable Securities owned by a Holder, the Company
will furnish (or, to the extent such information is available electronically
through the Company’s filings with the SEC, the Company will make available) to
such Holder:

a. as soon as practicable after it is available, one copy of (i) its Annual
Report to Shareholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by an
independent registered public accounting firm), and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);

b. upon the reasonable request of such Holder, all exhibits excluded by the
parenthetical to subsection (a)(ii) of this Section 5 as filed with the SEC and
all other information that is made available to shareholders; and

c. upon the reasonable request of a Holder, an adequate number of copies of the
Prospectuses to supply to any other party requiring such Prospectuses; and the
Company, upon the reasonable request of a Holder, will meet with such Holder or
a representative thereof at the Company’s headquarters during the Company’s
normal business hours to discuss all information relevant for disclosure in the
Registration Statement covering the Registrable Securities and will otherwise
reasonably cooperate with such Holder conducting an investigation for the
purpose of reducing or eliminating such Holder’s exposure to liability under the
Securities Act, including the reasonable production of information at the
Company’s headquarters; provided, however, that the Company shall not be
required to disclose any confidential information to or meet at its headquarters
with such Holder until and unless such Holder shall have entered into a
confidentiality agreement, in form and substance reasonably satisfactory to the
Company, with the Company with respect thereto.

 

8



--------------------------------------------------------------------------------

6. Limits on Additional Issuances. Except for the issuance of stock options
under the Company’s stock option plans, the issuance of common stock registered
pursuant to an effective shelf registration statement on file with the SEC, the
issuance of common stock under the Company’s employee stock purchase plan or
upon exercise of outstanding options and warrants and the Offering, the Company
will not, for a period of six (6) months following the closing of the Offering,
offer for sale or sell any securities unless, in the opinion of the Company’s
counsel, such offer or sale does not jeopardize the availability of exemptions
from the registration and qualification requirements under applicable securities
laws with respect to the Offering. The foregoing shall not apply to securities
issued in connection with any acquisition, including by way of merger, or
purchase of stock or all or substantially all of the assets of any third party.
Except for the issuance of stock options under the Company’s stock option plans,
the issuance of common stock under the Company’s employee stock purchase plan or
upon exercise of outstanding options and warrants, the issuance of common stock
purchase warrants, and the offering contemplated hereby, the Company has not
engaged in any such offering during the six (6) months prior to the date of this
Agreement. The foregoing provisions shall not prevent the Company from filing a
“shelf” registration statement pursuant to Rule 415 under the Securities Act,
but the foregoing provisions shall apply to any sale of securities thereunder.

7. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile, and shall be deemed given: (i) if delivered by first-class
registered or certified mail domestic, upon the business day received, (ii) if
delivered by nationally recognized overnight carrier, one (1) business day after
timely delivery to such carrier, (iii) if delivered by FedEx (or comparable
service), two (2) business days after timely delivery to such carrier, or
(iv) if delivered by facsimile, upon electric confirmation of receipt and shall
be addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:

a. if to the Company, to:

eDiets.com, Inc.

1000 Corporate Drive, Suite 600

Fort Lauderdale FL 33334

Attention: Chief Executive Officer

Facsimile: (954) 938-0031

b. if to a Holder, to such Holder’s address on Exhibit A.

8. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Holders. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.

9. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. No party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other, and any purported assignment without such consent
shall be null and void.

10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

9



--------------------------------------------------------------------------------

11. Entire Agreement; Severability. This Agreement, together with the Purchase
Agreements and the Warrants, sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof and supersedes all prior
agreements, negotiations and understandings between the parties, both oral and
written, relating to the subject matter hereof, and is not intended to confer
upon any person other than the parties hereto any rights, benefits or remedies.
If any provision contained in this Agreement is determined to be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without reference
to its choice of law provisions to the extent such principles or rules would
require or permit the application of the laws of another jurisdiction.

13. Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. Any
proceeding or action based upon, arising out of or related to this Agreement or
the transactions contemplated hereby may be brought in the Delaware Chancery
Court (or, if the Delaware Chancery Court shall be unavailable, any other court
of the State of Delaware or, in the case of claims to which the federal courts
have exclusive subject matter jurisdiction, any federal court of the United
States of America sitting in the State of Delaware), and each of the parties
irrevocably submits to the exclusive jurisdiction of each such court in any such
proceeding or action, waives any objection it may now or hereafter have to
personal jurisdiction, venue or to convenience of forum, agrees that all claims
in respect of the proceeding or action shall be heard and determined only in any
such court, and agrees not to bring any proceeding or action arising out of or
relating to this Agreement or the transactions contemplated hereby in any other
court. Nothing herein contained shall be deemed to affect the right of any party
to serve process in any manner permitted by law or to commence legal proceedings
or otherwise proceed against any other party in any other jurisdiction, in each
case, to enforce judgments obtained in any action, suit or proceeding brought
pursuant to this Section 13, and each party agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
in Section 7 is reasonably calculated to give actual notice.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. In the event that any signature is delivered by fax or electronic mail,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature were an original.

[Remainder of Page Intentionally Left Blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be duly executed (in the case of the Company, by its authorized officer) as of
the day and year first above written.

 

EDIETS.COM, INC. By:  

 

  Name: Kevin N. McGrath   Title: President and Chief Executive Officer BBS
CAPITAL FUND, L.P. By:  

 

  Name: Berke Bakay   Title: Managing Director

 

11



--------------------------------------------------------------------------------

Exhibit A

HOLDERS

 

NAME OF HOLDER

 

ADDRESS

  HOLDER  SHARES
PURCHASED   AGGREGATE
CONSIDERATION

BBS Capital Fund, L.P.

 

4975 Preston Park Blvd.

Suite 775 W

Plano, TX 75093

Facsimile: (972) 985-2101

      1,000,000       $ 500,000  

 

12



--------------------------------------------------------------------------------

Exhibit B

eDiets.com, Inc.

CERTIFICATE OF SUBSEQUENT SALE

 

[Transfer Agent]        

 

       

 

       

Dear Sir/Madam:

RE: Sale of Shares of Common Stock of eDiets.com, Inc. (the “Company”) pursuant
to the Company’s Prospectus dated                      (the “Prospectus”)
                                        

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

 

Selling Shareholder (the beneficial owner):  

 

Record Holder (e.g., if held in name of nominee):  

 

Restricted Stock Certificate No.(s):  

 

Number of Shares Sold:  

 

Date of Sale:  

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.

 

Dated:                        Very truly yours,   By:  

 

  Print Name:  

 

  Title:  

 

 

13